Appeal Dismissed and Memorandum Opinion filed November 29, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00723-CV


                        HAROLD K. GAUSE, Appellant

                                         V.

  TRIUMPH HOSPITAL OF NORTH HOUSTON, L.P. D/B/A KINDRED
  HOSPITAL SPRING & UNKNOWN EMPLOYEES, ET AL., Appellees

                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-14362


                 MEMORANDUM                       OPINION

      This is an attempted appeal from an order signed July 27, 2018, that does not
dispose of all the parties. Generally, appeals may be taken only from final judgments.
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not
dispose of all pending parties and claims, the orders remain interlocutory and
unappealable until final judgment is rendered unless a statutory exception applies.
Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B.
Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).
Appellant argues that this interlocutory appeal is authorized by statute because the
trial court signed an order granting a motion to dismiss by certain defendants based
on governmental immunity. We disagree because the record shows the trial court’s
order of partial dismissal granted these defendants’ motion to dismiss under Tex. R.
Civ. P. 91a. There is no statute authorizing an interlocutory appeal from such an
order.

         On September 6, 2018 notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless appellant filed
a response demonstrating grounds for continuing the appeal on or before September
17, 2018. See Tex. R. App. P. 42.3(a). No response was filed.

         Accordingly, the appeal is ordered dismissed.



                                    PER CURIAM



Panel consists of Justices Busby, Brown, and Wise.




                                           2